Action by an assignee to recover upon a claim for services rendered as an inspector of elections. Plaintiff paid his assignor four dollars less for the claim than its face amount. Defendant alleged a violation of section 355 of the Banking Law. Order of the Appellate Term, reversing on the law a judgment of the Municipal Court of the City of New York, Borough of Brooklyn, for plaintiff, and dismissing the complaint, unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ. [175 Misc. 569.]